Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/13/2021.  Applicant has elected Group II, corresponding to claims 1-14. Invention Group I, corresponding to claims 15-20, is withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 has been considered by the examiner.

Specification
The specification, filed 4/14/2020, is approved.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the feature(s) canceled from the claim(s).  
	
Regarding Claim 1, the applicant recites “the plurality of contact plugs corresponding to each of the conductive layers for local lines” however this is not shown in the drawings. The one of the plurality of contact plugs corresponding to each of the conductive layers for local lines”.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Son (US # 20190326316).

Regarding Claim 1, insofar as the claim can be understood in view of the drawing objection above, Son teaches a semiconductor memory device (see Figs. 1-3 and corresponding text) comprising: 
a stacked structure including a plurality of conductive layers (485) for local lines stacked on a semiconductor substrate (100) defined by a cell region (region I) and a slimming region (region II) to be spaced apart from each other (shown near but apart), wherein the plurality of conductive layers for local lines are stacked in a step structure (see Fig. 3A) in the slimming region; and
a plurality of contact plugs (510) formed to penetrate the stack structure in the slimming region (shown), one of the plurality of contact plugs corresponding to each of the conductive layers for local lines (shown),


Regarding Claim 2, Son teaches the semiconductor memory device of claim 1, wherein the protrusion part of each of the plurality of contact plugs extends and protrudes to an end portion (portion of 485 nearby 510b) of the corresponding conductive layer for local lines (shown in Fig. 3C).

Regarding Claim 3, Son teaches the semiconductor memory device of claim 2, wherein the protrusion part of each of the plurality of contact plugs is connected to an upper surface of the end portion of the corresponding conductive layer for local lines (510b connects to the corner of the upper surface of 485; alternatively, the 510b portion is connected indirectly).


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fukuda (US # 20170256588).

Regarding Claim 1, insofar as the claim can be understood in view of the drawing objection above, Fukuda teaches a semiconductor memory device (Figs. 1-5 and corresponding text) comprising: 

a plurality of contact plugs (Z1<i>) formed to penetrate the stack structure in the slimming region (see Fig. 5), the plurality of contact plugs corresponding to each of the conductive layers for local lines (shown corresponding by connection part Z1b<i>), 
wherein each of the plurality of contact plugs includes a protrusion part (part Z1b<i>) protruding horizontally (shown), and the protrusion part is connected to a corresponding conductive layer (WLb) for local lines (WL) among the plurality of conductive layers for local lines (shown).

Regarding Claim 2, Fukuda teaches the semiconductor memory device of claim 1, wherein the protrusion part (Z1b<i>) of each of the plurality of contact plugs extends and protrudes to an end portion (WLb) of the corresponding conductive layer for local lines (shown in Fig. 5).

Regarding Claim 3, Fukuda teaches the semiconductor memory device of claim 2, wherein the protrusion part of each of the plurality of contact plugs is connected to an upper surface of the end portion of the corresponding conductive layer for local lines (shown in Fig. 5).

Regarding Claim 4, Fukuda teaches the semiconductor memory device of claim 2, wherein a lower surface of the protrusion part of each of the plurality of contact plugs is connected to an upper surface of the end portion of the corresponding conductive layer for local lines (shown in Fig. 5).

Regarding Claim 5, Fukuda teaches the semiconductor memory device of claim 2, 
wherein each of the plurality of contact plugs corresponds to a conductive layer for local lines (shown in Fig. 5), which is disposed at the uppermost portion, among the plurality of conductive layers for local lines penetrated by the contact plug (each plug is shown connected to the uppermost penetrated layer by each plug in Fig. 5), 
wherein the protrusion part of each of the plurality of contact plugs is connected to the conductive layer for local lines, which is disposed at the uppermost portion (shown).

Regarding Claim 6, Fukuda teaches the semiconductor memory device of claim 1, further comprising insulating layers for spacers (109), which are formed on sidewalls of the contact plugs in regions in which the plurality of contact plugs and the plurality of conductive layers for local lines intersect each other (shown).

Regarding Claim 7, Fukuda teaches the semiconductor memory device of claim 6, wherein the insulating layers for spacers separate the sidewalls of the plurality of contact plugs from the plurality of conductive layers for local lines (shown in Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-XYZ are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US # 20170256588) in view of Son (US # 20190326316).

Regarding Claim 8, although Fukuda discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device of claim 1, further comprising a peripheral circuit structure disposed under the stack structure, wherein the plurality of contact plugs are connected to a plurality of metal lines connected to the peripheral circuit structure.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Son teaches a similar semiconductor memory device further comprising a peripheral circuit structure (shown in region III) disposed under a stack 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the memory device design, taught in Fukuda, as suggested by Fukuda. Specifically, the modification suggested by Son would be to employ a peripheral circuit structure disposed under the stack structure, wherein the plurality of contact plugs are connected to a plurality of metal lines connected to the peripheral circuit structure. The rationale for this modification is that stacked regions provides a more dense functionality for a compact integrated device that can perform many functions. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of vertical integration are well known in the art (see MPEP 2144.01).
	
	
Regarding Claim 9, Fukuda teaches the semiconductor memory device of claim 8, wherein a peripheral circuit structure comprises a row decoder (see Fig. 1 and corresponding text at [0018]). Son describes that circuitry as “the circuit pattern for driving memory cells” ([0024]). A person having ordinary skill in the art would glean from these two teachings that the peripheral circuitry is a row decoder, and that such structure should be in a vertical stack because of the rationale explained in the rejection of claim 8.

Regarding Claim 10, Fukuda teaches a semiconductor memory device comprising: 

a memory cell array (see Fig. 3 showing an array of elements VR) formed above the substrate (shown); and 
a plurality of contact plugs (Z1<i>) penetrating a slimming region (stairway region shown in Fig. 4) of the memory cell array, 
wherein, the memory cell array includes a plurality of conductive layers (WL) for local lines, which are stacked in a step structure in the slimming region (see Fig. 4-5),
wherein each of the plurality of contact plugs includes a protrusion part (Z1b<i>) protruding horizontally (shown), and the protrusion part is connected to a corresponding conductive layer for local lines among the plurality of conductive layers for local lines (shown).

Although Fukuda discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device comprising a peripheral circuit structure formed on a semiconductor substrate, the peripheral circuit structure formed under the memory cell array, the plurality of contact plugs being connected to a plurality of metal lines of the peripheral circuit structure.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Son teaches a similar semiconductor memory device further comprising a peripheral circuit structure (shown in region III) disposed under a stack structure (transistors and wiring are shown under the stack in Fig. 3A), wherein a 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the memory device design, taught in Fukuda, as suggested by Fukuda. Specifically, the modification suggested by Son would be to employ a peripheral circuit structure disposed under the stack structure, wherein the plurality of contact plugs are connected to a plurality of metal lines connected to the peripheral circuit structure. The rationale for this modification is that stacked regions provides a more dense functionality for a compact integrated device that can perform many functions. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of vertical integration are well known in the art (see MPEP 2144.01).


Regarding Claim 11-14, see the rejections of claims 2, 4, 6, and 8-9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899